


EXHIBIT 10.30

 

INTERLINE BRANDS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT is entered into as of the 30th day of April, 2007 (the “Effective
Date”) by and between INTERLINE BRANDS, INC., a Delaware corporation (the
“Company”), and Kenneth D. Sweder (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

 

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Compensation Committee of the “Board” (as defined in Section 1) has
determined that it is in the best interests of the Company and its stockholders
to secure Executive’s continued services and to ensure Executive’s continued and
undivided dedication to Executive’s duties in the event of any threat or
occurrence of a “Change in Control” (as defined in Section 1) of the Company;
and

 

WHEREAS, the Compensation Committee, at a meeting held on March 1, 2007, has
authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the Company and Executive hereby agree as follows:

 


1.                                     DEFINITIONS.  AS USED IN THIS AGREEMENT,
THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)           “AFFILIATE” MEANS, WITH  RESPECT TO A SPECIFIED PERSON, A PERSON 
THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE PERSON SPECIFIED.


 


(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)           “BONUS AMOUNT” MEANS (I) THE AVERAGE OF THE ANNUAL BONUS EARNED BY
EXECUTIVE FROM THE COMPANY (OR ITS AFFILIATES) IN RESPECT OF THE LAST THREE
(3) COMPLETED FISCAL YEARS OF THE COMPANY OR SUCH LESSER NUMBER OF FISCAL YEARS
FOR WHICH EXECUTIVE WAS EMPLOYED BY THE COMPANY AND ELIGIBLE TO EARN AN ANNUAL
BONUS FROM THE COMPANY IMMEDIATELY PRECEDING EXECUTIVE’S DATE OF TERMINATION
(ANNUALIZED IN THE EVENT EXECUTIVE WAS NOT EMPLOYED BY THE COMPANY (OR ITS
AFFILIATES) FOR THE WHOLE OF ANY SUCH FISCAL YEAR), OR (II) IF THE DATE OF
TERMINATION OCCURS BEFORE EXECUTIVE HAS BEEN EMPLOYED FOR A FULL FISCAL YEAR,
AND BEFORE THE DATE COMPANY PAYS EXECUTIVE EXECUTIVE’S ANNUAL BONUS FOR THE
FISCAL YEAR IN WHICH EXECUTIVE’S EMPLOYMENT COMMENCED,

 

--------------------------------------------------------------------------------


 


EXECUTIVE’S TARGET ANNUAL BONUS FOR THE FISCAL YEAR OF THE COMPANY WHICH
INCLUDES EXECUTIVE’S DATE OF TERMINATION.


 


(D)           “CAUSE” MEANS (I) EXECUTIVE’S CONVICTION OF, OR PLEADING NOLO
CONTENDERE TO, A FELONY, (II) EXECUTIVE’S GROSS NEGLECT OF EXECUTIVE’S DUTIES TO
THE COMPANY, (III) EXECUTIVE’S WILLFUL MISCONDUCT IN CONNECTION WITH THE
PERFORMANCE OF EXECUTIVE’S DUTIES TO THE COMPANY, WHICH RESULTS IN MATERIAL AND
DEMONSTRABLE DAMAGE TO THE COMPANY OR (IV) EXECUTIVE’S FAILURE TO FOLLOW THE
LAWFUL DIRECTIONS OF THE BOARD, CONSISTENT WITH EXECUTIVE’S POSITION WITH THE
COMPANY; PROVIDED, HOWEVER THAT EXECUTIVE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS (A) WRITTEN NOTICE HAS BEEN DELIVERED TO EXECUTIVE
SETTING FORTH THE REASONS FOR THE COMPANY’S INTENTION TO TERMINATE EXECUTIVE FOR
CAUSE AND (B) A PERIOD OF 14 DAYS HAS ELAPSED SINCE DELIVERY OF SUCH NOTICE AND,
IN THE CASE OF CLAUSES (II) AND (IV) ABOVE, EXECUTIVE HAS FAILED TO CURE THE
CIRCUMSTANCES CLAIMED TO CONSTITUTE CAUSE WITHIN SUCH 14-DAY PERIOD.  FOR
PURPOSE OF THE PRECEDING SENTENCE, NO ACT OR FAILURE TO ACT BY EXECUTIVE SHALL
BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO BE DONE BY EXECUTIVE IN BAD
FAITH AND WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR OMISSION WAS IN
THE BEST INTERESTS OF THE COMPANY.  ANY ACT, OR FAILURE TO ACT, BASED UPON
AUTHORITY GIVEN PURSUANT TO A RESOLUTION DULY ADOPTED BY THE BOARD, BASED UPON
THE ADVICE OF COUNSEL FOR THE COMPANY (OR UPON THE INSTRUCTIONS OF ANY OTHER
OFFICER OF THE COMPANY SENIOR TO EXECUTIVE) SHALL BE CONCLUSIVELY PRESUMED TO BE
DONE, OR OMITTED TO BE DONE, BY EXECUTIVE IN GOOD FAITH AND IN THE BEST
INTERESTS OF THE COMPANY.  CAUSE SHALL NOT EXIST UNLESS AND UNTIL THE COMPANY
HAS DELIVERED TO EXECUTIVE A COPY OF A RESOLUTION DULY ADOPTED BY THREE-QUARTERS
(3/4) OF THE ENTIRE BOARD (EXCLUDING EXECUTIVE IF EXECUTIVE IS A BOARD MEMBER)
AT A MEETING OF THE BOARD CALLED AND HELD FOR SUCH PURPOSE (AFTER REASONABLE
NOTICE TO EXECUTIVE AND AN OPPORTUNITY FOR EXECUTIVE, TOGETHER WITH COUNSEL, TO
BE HEARD BEFORE THE BOARD), FINDING THAT IN THE GOOD FAITH OPINION OF THE BOARD
AN EVENT SET FORTH IN CLAUSES (I), (II), (III), OR (IV) HAS OCCURRED AND
SPECIFYING THE PARTICULARS THEREOF IN DETAIL.  THE COMPANY MUST NOTIFY EXECUTIVE
OF ANY EVENT CONSTITUTING CAUSE WITHIN NINETY (90) DAYS FOLLOWING KNOWLEDGE OF
ANY MEMBER OF THE BOARD OTHER THAN EXECUTIVE (IF APPLICABLE) OF ITS EXISTENCE OR
SUCH EVENT SHALL NOT CONSTITUTE CAUSE UNDER THIS AGREEMENT.


 


(E)           “CHANGE IN CONTROL” MEANS ANY OF THE FOLLOWING:  (I) ANY
INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR
14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)) (OTHER THAN AN AFFILIATE OR ANY EMPLOYEE BENEFIT PLAN (OR ANY RELATED
TRUST) OF THE COMPANY OR AN AFFILIATE OF THE COMPANY), (A “PERSON”) BECOMES
AFTER THE DATE HEREOF THE BENEFICIAL OWNER OF 50% OR MORE OF EITHER THE THEN
OUTSTANDING STOCK OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE COMPANY ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS;
(II) DURING ANY 24-MONTH PERIOD INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE,
CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED THAT ANY INDIVIDUAL WHO
BECOMES A DIRECTOR AFTER THE EFFECTIVE DATE WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OR WRITTEN
CONSENT OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
DIRECTORS SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE AN INCUMBENT
DIRECTOR, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED

 

2

--------------------------------------------------------------------------------


 


ELECTION CONTEST RELATING TO THE ELECTION OF THE DIRECTORS OF THE COMPANY (AS
SUCH TERMS ARE USED IN RULE 14A-11 UNDER THE EXCHANGE ACT); (III) THE
CONSUMMATION OF A MERGER, REORGANIZATION OR CONSOLIDATION WITH RESPECT TO WHICH
THE INDIVIDUALS AND ENTITIES WHO WERE THE RESPECTIVE BENEFICIAL OWNERS OF THE
STOCK AND VOTING SECURITIES OF THE COMPANY IMMEDIATELY BEFORE SUCH MERGER,
REORGANIZATION OR CONSOLIDATION DO NOT, AFTER SUCH MERGER, REORGANIZATION OR
CONSOLIDATION, BENEFICIALLY OWN, IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP, IMMEDIATELY BEFORE SUCH MERGER, REORGANIZATION OR CONSOLIDATION,
DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING
COMMON SHARES AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS; OR (IV) THE APPROVAL
BY SHAREHOLDERS OF THE COMPANY OF  (A) THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (OTHER THAN TO AN AFFILIATE OF
THE COMPANY), OR (B) THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any Person acquires beneficial ownership of more
than 50% of the then outstanding Stock as a result of the acquisition of the
Stock by the Company which reduces the number of shares of Stock outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Stock that increases the percentage of
outstanding Stock beneficially owned by such person, a Change in Control of the
Company shall then occur.

 


(F)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND REGULATIONS AND RULINGS THEREUNDER.  REFERENCES TO A
PARTICULAR SECTION OF THE CODE SHALL INCLUDE REFERENCES TO SUCCESSOR PROVISIONS.


 


(G)                              “DATE OF TERMINATION” MEANS (1) THE EFFECTIVE
DATE ON WHICH EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES AS SPECIFIED IN A
PRIOR WRITTEN NOTICE BY THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, TO THE
OTHER, DELIVERED PURSUANT TO SECTION 13 OR (2) IF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY TERMINATES BY REASON OF DEATH, THE DATE OF DEATH OF EXECUTIVE.


 


(H)                              “DISABILITY” MEANS TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY DUE TO EXECUTIVE’S ABSENCE FROM EXECUTIVE’S DUTIES
WITH THE COMPANY ON A FULL-TIME BASIS FOR AT LEAST ONE HUNDRED EIGHTY (180)
CONSECUTIVE DAYS AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS.


 


(I)                                  “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  REFERENCES TO A PARTICULAR SECTION OF, OR
RULE UNDER, THE EXCHANGE ACT SHALL INCLUDE REFERENCES TO SUCCESSOR PROVISIONS.


 


(J)                                  “GOOD REASON” MEANS, WITHOUT EXECUTIVE’S
EXPRESS WRITTEN CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER A
CHANGE IN CONTROL:


 


(I)            ANY (A) CHANGE IN THE DUTIES OR RESPONSIBILITIES (INCLUDING
REPORTING RESPONSIBILITIES) OF EXECUTIVE THAT IS INCONSISTENT IN ANY MATERIAL
AND ADVERSE RESPECT WITH EXECUTIVE’S POSITION(S), DUTIES OR

 

3

--------------------------------------------------------------------------------


 


RESPONSIBILITIES WITH THE COMPANY IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL
(INCLUDING ANY MATERIAL AND ADVERSE DIMINUTION OF SUCH DUTIES OR
RESPONSIBILITIES); PROVIDED, HOWEVER, THAT GOOD REASON SHALL NOT BE DEEMED TO
OCCUR UPON A CHANGE IN DUTIES OR RESPONSIBILITIES (OTHER THAN REPORTING
RESPONSIBILITIES) THAT IS SOLELY AND DIRECTLY A RESULT OF THE COMPANY NO LONGER
BEING A PUBLICLY TRADED ENTITY AND DOES NOT INVOLVE ANY OTHER EVENT SET FORTH IN
THIS PARAGRAPH (J) OR (B) MATERIAL AND ADVERSE CHANGE IN EXECUTIVE’S TITLES OR
OFFICES (INCLUDING, IF APPLICABLE, MEMBERSHIP ON THE BOARD) WITH THE COMPANY AS
IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;


 


(II)           A MATERIAL BREACH OF AN EMPLOYMENT AGREEMENT TO WHICH EXECUTIVE
AND THE COMPANY ARE PARTIES;


 


(III)          A REDUCTION BY THE COMPANY IN EXECUTIVE’S RATE OF ANNUAL BASE
SALARY OR TARGET ANNUAL BONUS OPPORTUNITY AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME THEREAFTER;


 


(IV)          ANY REQUIREMENT OF THE COMPANY THAT EXECUTIVE (A) BE BASED
ANYWHERE MORE THAN THIRTY-FIVE (35) MILES FROM THE OFFICE WHERE EXECUTIVE IS
LOCATED AT THE TIME OF THE CHANGE IN CONTROL, IF SUCH RELOCATION INCREASES
EXECUTIVE’S COMMUTE BY MORE THAN TWENTY (20) MILES, OR (B) TRAVEL ON COMPANY
BUSINESS TO AN EXTENT SUBSTANTIALLY GREATER THAN THE TRAVEL OBLIGATIONS OF
EXECUTIVE IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;


 


(V)           A REDUCTION BY THE COMPANY OF MORE THAN 5% IN EXECUTIVE’S
AGGREGATE BENEFITS UNDER EMPLOYEE BENEFIT PLANS, WELFARE BENEFIT PLANS AND
FRINGE BENEFIT PLANS IN WHICH EXECUTIVE IS PARTICIPATING IMMEDIATELY PRIOR TO
SUCH CHANGE IN CONTROL, UNLESS EXECUTIVE IS PERMITTED TO PARTICIPATE IN OTHER
PLANS PROVIDING EXECUTIVE WITH SUBSTANTIALLY EQUIVALENT BENEFITS IN THE
AGGREGATE (AT SUBSTANTIALLY EQUIVALENT COST WITH RESPECT TO WELFARE BENEFIT
PLANS);


 


(VI)          THE FAILURE OF THE COMPANY TO PROVIDE EXECUTIVE WITH PAID VACATION
IN ACCORDANCE WITH THE MOST FAVORABLE VACATION POLICIES OF THE COMPANY AND ITS
AFFILIATES AS IN EFFECT FOR EXECUTIVE IMMEDIATELY PRIOR TO SUCH CHANGE IN
CONTROL, INCLUDING THE CREDITING OF ALL SERVICE FOR WHICH EXECUTIVE HAD BEEN
CREDITED UNDER SUCH VACATION POLICIES PRIOR TO THE CHANGE IN CONTROL;


 


(VII)         ANY REFUSAL BY THE COMPANY TO CONTINUE TO PERMIT EXECUTIVE TO
ENGAGE IN ACTIVITIES NOT DIRECTLY RELATED TO THE BUSINESS OF THE COMPANY IN
WHICH EXECUTIVE WAS PERMITTED TO ENGAGE PRIOR TO THE CHANGE IN CONTROL;


 


(VIII)        ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT WHICH IS NOT
EFFECTUATED PURSUANT TO SECTION 14 (AND WHICH WILL NOT CONSTITUTE A TERMINATION
HEREUNDER); OR

 

4

--------------------------------------------------------------------------------


 


(IX)           THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION AND, IF
APPLICABLE, GUARANTEE, AGREEMENT FROM ANY SUCCESSOR (AND PARENT CORPORATION) AS
CONTEMPLATED IN SECTION 12(B).


 

An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Executive shall not constitute Good Reason.  Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacity due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment for Good Reason
within ninety (90) days following Executive’s knowledge of an event constituting
Good Reason or such event shall not constitute a termination for Good Reason
under this Agreement.

 


(K)                                “QUALIFYING TERMINATION” MEANS A TERMINATION
OF EXECUTIVE’S EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY
EXECUTIVE FOR GOOD REASON.  TERMINATION OF EXECUTIVE’S EMPLOYMENT ON ACCOUNT OF
DEATH OR DISABILITY SHALL NOT BE TREATED AS A QUALIFYING TERMINATION.


 


(L)                                   “SAFE HARBOR AMOUNT” MEANS THE GREATEST
PRE-TAX AMOUNT OF “PAYMENTS” (AS DEFINED IN SECTION 4(A)) THAT COULD BE PAID TO
EXECUTIVE WITHOUT CAUSING EXECUTIVE TO BECOME LIABLE FOR ANY “EXCISE TAX” (AS
DEFINED IN SECTION 4(A)) IN CONNECTION THEREWITH.


 


(M)                             “SEC” MEANS THE SECURITIES AND EXCHANGE
COMMISSION.


 


(N)                               “STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


 


(O)                               “TERMINATION PERIOD” MEANS THE PERIOD OF TIME
BEGINNING WITH A CHANGE IN CONTROL AND ENDING TWO (2) YEARS FOLLOWING SUCH
CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
IF (I) EXECUTIVE’S EMPLOYMENT IS TERMINATED PRIOR TO A CHANGE IN CONTROL FOR
REASONS THAT WOULD HAVE CONSTITUTED A QUALIFYING TERMINATION IF THEY HAD
OCCURRED FOLLOWING A CHANGE IN CONTROL AND (II) (A) SUCH TERMINATION (OR GOOD
REASON EVENT) WAS AT THE REQUEST OF A THIRD PARTY WHO HAD INDICATED AN INTENTION
OR TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL AND A CHANGE
IN CONTROL INVOLVING SUCH THIRD PARTY (OR A PARTY COMPETING WITH SUCH THIRD
PARTY TO EFFECTUATE A CHANGE IN CONTROL) DOES OCCUR, OR (B) SUCH TERMINATION (OR
GOOD REASON EVENT) OTHERWISE OCCURS IN CONNECTION WITH A POTENTIAL CHANGE IN
CONTROL AND SUCH CHANGE IN CONTROL DOES OCCUR, THEN FOR PURPOSES OF THIS
AGREEMENT, THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF
EMPLOYMENT OR EVENT CONSTITUTING GOOD REASON SHALL BE TREATED AS THE DATE OF A
CHANGE IN CONTROL.  FOR PURPOSES OF DETERMINING THE TIMING OF PAYMENTS AND
BENEFITS TO EXECUTIVE UNDER SECTION 3, THE DATE OF THE ACTUAL CHANGE IN CONTROL
SHALL BE TREATED AS EXECUTIVE’S DATE OF TERMINATION UNDER SECTION 1(G).

 

5

--------------------------------------------------------------------------------


 


2.                                     TERM OF AGREEMENT.  THIS AGREEMENT SHALL
BE EFFECTIVE ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT UNTIL AND UNLESS
THE COMPANY SHALL HAVE GIVEN ONE (1) YEARS’ WRITTEN NOTICE OF CANCELLATION;
PROVIDED, THAT, NOTWITHSTANDING THE DELIVERY OF ANY SUCH NOTICE, THIS AGREEMENT
SHALL CONTINUE IN EFFECT FOR A PERIOD OF TWO (2) YEARS AFTER A CHANGE IN
CONTROL, IF SUCH CHANGE IN CONTROL SHALL HAVE OCCURRED DURING THE TERM OF THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS SECTION TO THE CONTRARY, THIS
AGREEMENT SHALL TERMINATE IF EXECUTIVE OR THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT PRIOR TO A CHANGE IN CONTROL EXCEPT AS PROVIDED IN THE SECOND
SENTENCE OF SECTION 1(O).


 


3.                                     PAYMENTS UPON TERMINATION OF EMPLOYMENT.


 


(A)                                 QUALIFYING TERMINATION - SEVERANCE.  IF
DURING THE TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE
PURSUANT TO A QUALIFYING TERMINATION, THEN THE COMPANY SHALL PROVIDE TO
EXECUTIVE, SUBJECT TO THE PROVISO TO THE FIRST SENTENCE OF SECTION 10:


 


(I)            WITHIN TEN (10) DAYS FOLLOWING THE DATE OF TERMINATION, A
LUMP-SUM CASH AMOUNT EQUAL TO THE SUM OF (A) EXECUTIVE’S BASE SALARY THROUGH THE
DATE OF TERMINATION AND ANY BONUS AMOUNTS WHICH HAVE BECOME PAYABLE, TO THE
EXTENT NOT THERETOFORE PAID OR DEFERRED, (B) A PRO RATA PORTION OF EXECUTIVE’S
ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH EXECUTIVE’S DATE OF TERMINATION OCCURS
IN AN AMOUNT EQUAL TO (1) EXECUTIVE’S TARGET ANNUAL BONUS, MULTIPLIED BY (2) A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN
WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365), AND (C) ANY ACCRUED
VACATION PAY, IN EACH CASE TO THE EXTENT NOT THERETOFORE PAID; PLUS


 


(II)           WITHIN TEN (10) DAYS FOLLOWING THE DATE OF TERMINATION, A
LUMP-SUM CASH AMOUNT EQUAL TO (I) ONE AND ONE-HALF (1.5) TIMES EXECUTIVE’S
HIGHEST ANNUAL RATE OF BASE SALARY DURING THE 12-MONTH PERIOD IMMEDIATELY PRIOR
TO EXECUTIVE’S DATE OF TERMINATION PLUS (II) ONE AND ONE-HALF (1.5) TIMES
EXECUTIVE’S BONUS AMOUNT, PAID WITHIN TEN (10) DAYS FOLLOWING THE DATE OF
TERMINATION; PROVIDED THAT, IF NECESSARY TO AVOID TAX PENALTIES UNDER
SECTION 409A OF THE CODE, THE PAYMENT SHALL BE DELAYED, WITHOUT INTEREST, UNTIL
THE FIRST DAY WHICH IS AT LEAST SIX MONTHS FOLLOWING THE DATE OF TERMINATION.


 


(B)                                QUALIFYING TERMINATION - BENEFITS.  IF DURING
THE TERMINATION PERIOD THE EMPLOYMENT OF EXECUTIVE SHALL TERMINATE PURSUANT TO A
QUALIFYING TERMINATION, THE COMPANY SHALL, SUBJECT TO THE PROVISO TO THE FIRST
SENTENCE OF SECTION 10, CONTINUE TO PROVIDE, FOR A PERIOD OF EIGHTEEN (18)
MONTHS FOLLOWING EXECUTIVE’S DATE OF TERMINATION, EXECUTIVE (AND EXECUTIVE’S
DEPENDENTS, IF APPLICABLE) WITH THE SAME LEVEL OF MEDICAL AND DENTAL BENEFITS
UPON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS (INCLUDING CONTRIBUTIONS
REQUIRED BY EXECUTIVE FOR SUCH BENEFITS) AS EXISTED IMMEDIATELY PRIOR TO
EXECUTIVE’S DATE OF TERMINATION (OR, IF MORE FAVORABLE TO EXECUTIVE, AS SUCH
BENEFITS AND TERMS AND CONDITIONS EXISTED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL); PROVIDED, THAT, IF EXECUTIVE CANNOT CONTINUE TO PARTICIPATE IN THE
COMPANY PLANS PROVIDING SUCH BENEFITS, THE COMPANY SHALL OTHERWISE PROVIDE SUCH
BENEFITS ON THE SAME

 

6

--------------------------------------------------------------------------------


 


AFTER-TAX BASIS AS IF CONTINUED PARTICIPATION HAD BEEN PERMITTED. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT EXECUTIVE BECOMES REEMPLOYED WITH
ANOTHER EMPLOYER AND BECOMES ELIGIBLE TO RECEIVE MEDICAL AND/OR DENTAL BENEFITS
FROM SUCH EMPLOYER, THE COMPANY’S OBLIGATION TO PROVIDE SUCH MEDICAL AND/OR
DENTAL BENEFITS DESCRIBED HEREIN SHALL CEASE.


 


(C)           EXECUTION OF RELEASE.  ANY PAYMENTS OR BENEFITS THAT WOULD
OTHERWISE BE PAYABLE OR PROVIDED TO EXECUTIVE UNDER SECTIONS 4(A)(I)(B),
4(A)(II) AND 4(B) SHALL NOT BE PAYABLE OR PROVIDED UNLESS AND UNTIL THE COMPANY
HAS RECEIVED FROM EXECUTIVE A SIGNED RELEASE OF EMPLOYMENT-RELATED CLAIMS
AGAINST THE COMPANY, ITS SUBSIDIARIES AND THEIR RESPECTIVE EMPLOYEES, OFFICERS
AND DIRECTORS, IN A FORM PREPARED BY THE COMPANY AND REASONABLY ACCEPTABLE TO
EXECUTIVE.


 


(D)           NONQUALIFYING TERMINATION.  IF DURING THE TERMINATION PERIOD THE
EMPLOYMENT OF EXECUTIVE SHALL TERMINATE OTHER THAN BY REASON OF A QUALIFYING
TERMINATION, THEN THE COMPANY SHALL PAY TO EXECUTIVE WITHIN THIRTY (30) DAYS
FOLLOWING THE DATE OF TERMINATION, A LUMP-SUM CASH AMOUNT EQUAL TO THE SUM OF
EXECUTIVE’S BASE SALARY THROUGH THE DATE OF TERMINATION AND ANY BONUS AMOUNTS
WHICH HAVE BECOME PAYABLE, TO THE EXTENT NOT THERETOFORE PAID OR DEFERRED, AND
ANY ACCRUED VACATION PAY, TO THE EXTENT NOT THERETOFORE PAID.  THE COMPANY MAY
MAKE SUCH ADDITIONAL PAYMENTS, AND PROVIDE SUCH ADDITIONAL BENEFITS, TO
EXECUTIVE AS THE COMPANY AND EXECUTIVE MAY AGREE IN WRITING, OR TO WHICH
EXECUTIVE MAY BE ENTITLED UNDER THE COMPENSATION AND BENEFIT PLANS, POLICIES,
AND ARRANGEMENTS OF THE COMPANY.


 


4.                                      CERTAIN ADDITIONAL PAYMENTS BY THE
COMPANY.


 


(A)           IF IT IS DETERMINED (AS HEREAFTER PROVIDED) THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF EXECUTIVE, WHETHER PAID OR
PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT
OR OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN,
PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, STOCK
APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE FOREGOING (EACH A
“PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (OR ANY SUCCESSOR PROVISION THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE
OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH EXCISE TAX (SUCH
TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN EXECUTIVE WILL BE ENTITLED
TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (A “GROSS-UP PAYMENT”) IN AN AMOUNT
SUCH THAT, AFTER PAYMENT BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR
PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX, IMPOSED
UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS. NOTWITHSTANDING THE PREVIOUS
SENTENCE, IF THE AGGREGATE VALUE OF THE PAYMENTS FOR PURPOSES OF SECTIONS 280G
AND 4099 OF THE CODE EQUALS OR EXCEEDS 100%, BUT IS NOT GREATER THAN 110%, OF
THE SAFE HARBOR AMOUNT, THEN NO GROSS-UP PAYMENT SHALL BE PAYABLE TO EXECUTIVE
AND THE AGGREGATE AMOUNT OF PAYMENTS PAYABLE TO EXECUTIVE SHALL BE REDUCED IN
THE MANNER SELECTED BY EXECUTIVE TO THE SAFE HARBOR AMOUNT.

 

7

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 4(F) HEREOF, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 4, INCLUDING WHETHER AN
EXCISE TAX IS PAYABLE BY EXECUTIVE AND THE AMOUNT OF SUCH EXCISE TAX AND WHETHER
A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT, WILL BE
MADE BY THE PUBLIC ACCOUNTING FIRM THAT IS RETAINED BY THE COMPANY AS OF THE
DATE IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL (THE “ACCOUNTING FIRM”). 
EXECUTIVE WILL DIRECT THE ACCOUNTING FIRM TO SUBMIT ITS DETERMINATION AND
DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND EXECUTIVE WITHIN 15
CALENDAR DAYS AFTER THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, IF
APPLICABLE, AND ANY OTHER SUCH TIME OR TIMES AS MAY BE REQUESTED BY THE COMPANY
OR EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE TAX IS PAYABLE
BY EXECUTIVE, THE COMPANY WILL PAY THE REQUIRED GROSS-UP PAYMENT TO EXECUTIVE
WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH DETERMINATION AND CALCULATIONS. 
IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT
WILL, AT THE SAME TIME AS IT MAKES SUCH DETERMINATION, FURNISH EXECUTIVE WITH AN
OPINION THAT EXECUTIVE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON
EXECUTIVE’S FEDERAL, STATE, LOCAL INCOME OR OTHER TAX RETURN.  SUBJECT TO THE
PROVISIONS OF THIS SECTION, ANY DETERMINATION BY THE ACCOUNTING FIRM AS TO THE
AMOUNT OF THE GROSS-UP PAYMENT WILL BE BINDING UPON THE COMPANY AND EXECUTIVE. 
AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE
(OR ANY SUCCESSOR PROVISION THERETO) AND THE POSSIBILITY OF SIMILAR UNCERTAINTY
REGARDING APPLICABLE STATE OR LOCAL TAX LAW AT THE TIME OF ANY DETERMINATION BY
THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL
NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”),
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT
THAT AN UNDERPAYMENT IS MADE AND THE COMPANY EXHAUSTS OR FAILS TO PURSUE ITS
REMEDIES PURSUANT TO SECTION 4(F) HEREOF AND EXECUTIVE THEREAFTER IS REQUIRED TO
MAKE A PAYMENT OF ANY EXCISE TAX, EXECUTIVE WILL DIRECT THE ACCOUNTING FIRM TO
DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND TO SUBMIT ITS
DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND
EXECUTIVE AS PROMPTLY AS POSSIBLE.  ANY SUCH UNDERPAYMENT WILL BE PROMPTLY PAID
BY THE COMPANY TO, OR FOR THE BENEFIT OF, EXECUTIVE WITHIN FIVE BUSINESS DAYS
AFTER RECEIPT OF SUCH DETERMINATION AND CALCULATIONS.


 


(C)           THE COMPANY AND EXECUTIVE WILL EACH PROVIDE THE ACCOUNTING FIRM
ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF
THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE
ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION
WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATION CONTEMPLATED BY
SECTION 4(B) HEREOF.


 


(D)           THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY
EXECUTIVE WILL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE
DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX PAYABLE BY
EXECUTIVE.  EXECUTIVE WILL MAKE PROPER PAYMENT OF THE AMOUNT OF ANY EXCISE TAX
AND, AT THE REQUEST OF THE COMPANY, PROVIDE TO THE COMPANY TRUE AND CORRECT
COPIES (WITH ANY AMENDMENTS) OF EXECUTIVE’S FEDERAL INCOME TAX RETURN AS FILED
WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX RETURNS,
IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH OTHER
DOCUMENTS REASONABLY REQUESTED BY THE COMPANY, EVIDENCING SUCH PAYMENT.  IF
PRIOR TO THE FILING OF EXECUTIVE’S FEDERAL INCOME TAX RETURN, OR

 

8

--------------------------------------------------------------------------------


 


CORRESPONDING STATE OR LOCAL TAX RETURN, IF RELEVANT, THE ACCOUNTING FIRM
DETERMINES THAT THE AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE REDUCED, EXECUTIVE
WILL WITHIN FIVE BUSINESS DAYS PAY TO THE COMPANY THE AMOUNT OF SUCH REDUCTION.


 


(E)                                THE FEES AND EXPENSES OF THE ACCOUNTING FIRM
FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS
CONTEMPLATED BY SECTIONS 4(B) AND (D) HEREOF WILL BE BORNE BY THE COMPANY.  IF
SUCH FEES AND EXPENSES ARE INITIALLY ADVANCED BY EXECUTIVE, THE COMPANY WILL
REIMBURSE EXECUTIVE THE FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT FROM EXECUTIVE OF A STATEMENT THEREFOR AND
REASONABLE EVIDENCE OF EXECUTIVE’S PAYMENT THEREOF.


 


(F)                                  EXECUTIVE WILL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
WILL BE GIVEN AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS
AFTER EXECUTIVE ACTUALLY RECEIVES NOTICE OF SUCH CLAIM AND EXECUTIVE WILL
FURTHER APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH
SUCH CLAIM IS REQUESTED TO BE PAID (IN EACH CASE, TO THE EXTENT KNOWN BY
EXECUTIVE).  EXECUTIVE WILL NOT PAY SUCH CLAIM PRIOR TO THE EARLIER OF (I) THE
EXPIRATION OF THE 30-CALENDAR-DAY PERIOD FOLLOWING THE DATE ON WHICH EXECUTIVE
GIVES SUCH NOTICE TO THE COMPANY AND (II) THE DATE THAT ANY PAYMENT OF AMOUNT
WITH RESPECT TO SUCH CLAIM IS DUE.  IF THE COMPANY NOTIFIES EXECUTIVE IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
EXECUTIVE WILL:


 


(I)            PROVIDE THE COMPANY WITH ANY WRITTEN RECORDS OR DOCUMENTS IN
EXECUTIVE’S POSSESSION RELATING TO SUCH CLAIM REASONABLY REQUESTED BY THE
COMPANY;


 


(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY WILL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING WITHOUT
LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN
ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND REASONABLY SELECTED BY
THE COMPANY;


 


(III)          COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM; AND


 


(IV)          PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;


 

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses.  Without limiting the foregoing provisions of this
Section 4(f), the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Section 4(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,

 

9

--------------------------------------------------------------------------------


 

hearings and conferences with the taxing authority in respect of such claim
(provided that Executive may participate therein at Executive’s own cost and
expense) and may, at its option, either direct Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company will determine; provided, however, that if the
Company directs Executive to pay the tax claimed and sue for a refund, the
Company will advance the amount of such payment to Executive on an interest-free
basis and will indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income tax, including interest or penalties with respect
thereto, imposed with respect to such advance; and provided further, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of any such contested claim will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Executive
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 


(G)           IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 4(F) HEREOF, EXECUTIVE RECEIVES ANY REFUND WITH
RESPECT TO SUCH CLAIM, EXECUTIVE WILL (SUBJECT TO THE COMPANY’S COMPLYING WITH
THE REQUIREMENTS OF SECTION 4(F) HEREOF) PROMPTLY PAY TO THE COMPANY THE AMOUNT
OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER ANY
TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT
ADVANCED BY THE COMPANY PURSUANT TO SECTION 4(F) HEREOF, A DETERMINATION IS MADE
THAT EXECUTIVE WILL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND
THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH
DENIAL OR REFUND PRIOR TO THE EXPIRATION OF 30 CALENDAR DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE WILL BE FORGIVEN AND WILL NOT BE REQUIRED TO BE
REPAID AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO THE EXTENT THEREOF, THE
AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID PURSUANT TO THIS SECTION 4.


 


5.                                     WITHHOLDING TAXES.  THE COMPANY MAY
WITHHOLD FROM ALL PAYMENTS DUE TO EXECUTIVE (OR EXECUTIVE’S BENEFICIARY OR
ESTATE) HEREUNDER ALL TAXES WHICH, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER
LAW, THE COMPANY IS REQUIRED TO WITHHOLD THEREFROM.  IN THE CASE OF THE
WITHHOLDING OF AN EXCISE TAX, SUCH WITHHOLDING SHALL BE CONSISTENT WITH ANY
DETERMINATION MADE UNDER SECTION 4.


 


6.                                     REIMBURSEMENT OF EXPENSES.  IF ANY
CONTEST OR DISPUTE SHALL ARISE UNDER THIS AGREEMENT INVOLVING TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR INVOLVING THE FAILURE OR REFUSAL OF
THE COMPANY TO PERFORM FULLY IN ACCORDANCE WITH THE TERMS HEREOF, THE COMPANY
SHALL REIMBURSE EXECUTIVE, ON A CURRENT BASIS, FOR ALL REASONABLE LEGAL FEES AND
EXPENSES, IF ANY, INCURRED BY EXECUTIVE IN CONNECTION WITH SUCH CONTEST OR
DISPUTE (REGARDLESS OF THE RESULT THEREOF); PROVIDED, HOWEVER, EXECUTIVE SHALL
BE REQUIRED TO REPAY ANY SUCH AMOUNTS TO THE COMPANY TO THE EXTENT THAT A COURT
OR AN ARBITRATION PANEL ISSUES A FINAL ORDER FROM WHICH NO APPEAL CAN BE TAKEN,
OR WITH RESPECT TO WHICH THE TIME PERIOD TO APPEAL HAS EXPIRED, SETTING FORTH
THAT EXECUTIVE HAS NOT SUBSTANTIALLY PREVAILED ON AT LEAST ONE MATERIAL ISSUE IN
DISPUTE.

 

10

--------------------------------------------------------------------------------

 


7.                                     EMPLOYMENT BY SUBSIDIARIES.  EMPLOYMENT
BY THE COMPANY FOR PURPOSES OF THIS AGREEMENT SHALL INCLUDE EMPLOYMENT BY ANY
AFFILIATE.


 


8.                                     RESTRICTIVE COVENANTS.


 


(A)                                  NON-COMPETITION AND NON-SOLICITATION. 
EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE NATURE OF THE
BUSINESSES OF THE COMPANY AND ITS AFFILIATES, THE VALUABLE CONFIDENTIAL BUSINESS
INFORMATION IN EXECUTIVE’S POSSESSION AND THE CUSTOMER GOODWILL ASSOCIATED WITH
THE ONGOING BUSINESS PRACTICE OF THE COMPANY, AND ACCORDINGLY AGREES AS FOLLOWS:


 

(I)            FOR A PERIOD ENDING ON THE EXPIRATION OF ONE YEAR FOLLOWING THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT (THE “RESTRICTED PERIOD”), EXECUTIVE WILL
NOT DIRECTLY OR INDIRECTLY, (A) ENGAGE IN ANY BUSINESS FOR EXECUTIVE’S OWN
ACCOUNT THAT COMPETES WITH THE BUSINESS OF THE COMPANY, (B) ENTER THE EMPLOY OF,
OR RENDER ANY SERVICES TO, ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES WITH
THE BUSINESS OF THE COMPANY, (C) ACQUIRE A FINANCIAL INTEREST IN, OR OTHERWISE
BECOME ACTIVELY INVOLVED WITH, ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES
WITH THE BUSINESS OF THE COMPANY, DIRECTLY OR INDIRECTLY, AS AN INDIVIDUAL,
PARTNER, SHAREHOLDER, OFFICER, DIRECTOR, PRINCIPAL, AGENT, TRUSTEE OR
CONSULTANT, OR (D) INTERFERE WITH BUSINESS RELATIONSHIPS (WHETHER FORMED BEFORE
OR AFTER THE DATE OF THIS AGREEMENT) BETWEEN THE COMPANY OR ANY OF ITS
AFFILIATES THAT ARE ENGAGED IN A BUSINESS SIMILAR TO THE BUSINESS OF THE COMPANY
(THE “COMPANY AFFILIATES”) AND CUSTOMERS OR SUPPLIERS OF THE COMPANY OR THE
COMPANY AFFILIATES.

 

(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
EXECUTIVE MAY DIRECTLY OR INDIRECTLY OWN, SOLELY AS A PASSIVE INVESTMENT,
SECURITIES OF ANY PERSON ENGAGED IN THE BUSINESS OF THE COMPANY WHICH ARE
PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE
OVER-THE-COUNTER MARKET IF EXECUTIVE (A) IS NOT A CONTROLLING PERSON OF, OR A
MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (B) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN ONE PERCENT (1%) OR MORE OF ANY CLASS OF SECURITIES OF SUCH 
PERSON.

 

(III)          DURING THE RESTRICTED PERIOD, AND FOR AN ADDITIONAL ONE YEAR
AFTER THE END OF THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, (A) WITHOUT THE WRITTEN CONSENT OF THE COMPANY, SOLICIT OR ENCOURAGE
ANY EMPLOYEE OF THE COMPANY OR THE COMPANY AFFILIATES TO LEAVE THE EMPLOYMENT OF
THE COMPANY OR THE COMPANY AFFILIATES, OR (B) WITHOUT THE WRITTEN CONSENT OF THE
COMPANY (WHICH SHALL NOT BE UNREASONABLY WITHHELD), HIRE ANY SUCH EMPLOYEE WHO
HAS LEFT THE EMPLOYMENT OF THE COMPANY OR THE COMPANY AFFILIATES (OTHER THAN AS
A RESULT OF THE TERMINATION OF SUCH EMPLOYMENT BY THE COMPANY OR THE COMPANY
AFFILIATES) WITHIN ONE YEAR AFTER THE TERMINATION OF SUCH EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR THE COMPANY AFFILIATES.

 

11

--------------------------------------------------------------------------------


 

(IV)          DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH THE COMPANY OR THE
COMPANY AFFILIATES ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY OR THE
COMPANY AFFILIATES.

 


(B)                               NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. 
EXECUTIVE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY) DISCLOSE OR USE FOR EXECUTIVE’S OWN BENEFIT OR PURPOSES OR THE
BENEFIT OR PURPOSES OF ANY OTHER PERSON, FIRM, PARTNERSHIP, JOINT VENTURE,
ASSOCIATION, CORPORATION OR OTHER BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE
OTHER THAN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR AFFILIATES, ANY TRADE
SECRETS, INFORMATION, DATA, OR OTHER CONFIDENTIAL INFORMATION RELATING TO
CUSTOMERS, DEVELOPMENT PROGRAMS, COSTS, MARKETING, TRADING, INVESTMENT, SALES
ACTIVITIES, PROMOTION, CREDIT AND FINANCIAL DATA, MANUFACTURING PROCESSES,
FINANCING METHODS, PLANS, OR THE BUSINESS AND AFFAIRS OF THE COMPANY GENERALLY,
OR OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT APPLY TO INFORMATION WHICH IS GENERALLY KNOWN TO THE
INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S BREACH OF THIS
COVENANT. EXECUTIVE AGREES THAT UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY FOR ANY REASON, EXECUTIVE WILL RETURN TO THE COMPANY IMMEDIATELY ALL
MEMORANDA, BOOKS, PAPERS, PLANS, INFORMATION, LETTERS AND OTHER DATA, AND ALL
COPIES THEREOF OR THEREFROM, IN ANY WAY RELATING TO THE BUSINESS OF THE COMPANY
AND ITS AFFILIATES, EXCEPT THAT EXECUTIVE MAY RETAIN PERSONAL NOTES, NOTEBOOKS
AND DIARIES. EXECUTIVE FURTHER AGREES THAT EXECUTIVE WILL NOT RETAIN OR USE FOR
EXECUTIVE’S ACCOUNT AT ANY TIME ANY TRADE NAMES, TRADEMARK OR OTHER PROPRIETARY
BUSINESS DESIGNATION USED OR OWNED IN CONNECTION WITH THE BUSINESS OF THE
COMPANY OR ITS AFFILIATES.


 


(C)                                NON-DISPARAGEMENT.  EXECUTIVE AGREES (WHETHER
DURING OR AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) NOT TO ISSUE,
CIRCULATE, PUBLISH OR UTTER ANY FALSE OR DISPARAGING STATEMENTS, REMARKS OR
RUMORS ABOUT THE COMPANY OR THE OFFICERS OR DIRECTORS OF THE COMPANY OTHER THAN
TO THE EXTENT REASONABLY NECESSARY IN ORDER TO (I) ASSERT A BONA FIDE CLAIM
AGAINST THE COMPANY ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR
(II) RESPOND IN A TRUTHFUL AND APPROPRIATE MANNER TO ANY LEGAL PROCESS OR GIVE
TRUTHFUL AND APPROPRIATE TESTIMONY IN A LEGAL OR REGULATORY PROCEEDING.


 


(D)                               MUTUAL DEPENDENCE OF COVENANTS AND CONDITION
SUBSEQUENT.  EXECUTIVE COVENANTS AND AGREES TO BE BOUND BY THE RESTRICTIVE
COVENANTS AND AGREEMENTS CONTAINED IN THIS SECTION 8 TO THE MAXIMUM EXTENT
PERMITTED BY FLORIDA LAW, IT BEING THE INTENT AND SPIRIT OF THE PARTIES THAT THE
RESTRICTIVE COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT SHALL BE VALID
AND ENFORCEABLE IN ALL RESPECTS, AND, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, EXECUTIVE’S COMPLIANCE WITH THE COVENANTS CONTAINED IN
SECTION 8(A) IS MUTUALLY DEPENDENT UPON AND A CONDITION SUBSEQUENT TO THE
COMPANY’S OBLIGATION TO MAKE THE PAYMENTS DESCRIBED IN SECTION 3 OF THIS
AGREEMENT AND SUCH PAYMENTS SHALL IMMEDIATELY CEASE UPON ANY BREACH OF
SECTION 8(A).  LIKEWISE, IF EXECUTIVE COMMENCES ANY ACTION IN COURT OR IN
ARBITRATION CHALLENGING THE VALIDITY OF, SEEKING TO INVALIDATE OR OTHERWISE
SEEKING SOME SORT OF DECLARATION THAT THE COVENANTS AND AGREEMENTS IN
SECTION 8(A) ARE VOID, VOIDABLE OR INVALID, THE COMPANY’S OBLIGATIONS TO MAKE
THE PAYMENTS DESCRIBED IN SECTION 3 OF THIS AGREEMENT SHALL IMMEDIATELY CEASE AS
OF THE TIME OF THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING.  IF THE COMPANY
DOES NOT

 

12

--------------------------------------------------------------------------------


 


DISCOVER EXECUTIVE’S BREACH OF SECTION 8(A) OR THE COMMENCEMENT OF ANY SUCH
ACTION OR ARBITRATION PROCEEDINGS UNTIL AFTER ONE OR MORE PAYMENTS UNDER
SECTION 3 HAVE BEEN MADE TO EXECUTIVE, EXECUTIVE SHALL BE OBLIGATED TO
IMMEDIATELY RETURN ALL SUCH PAYMENTS TO THE COMPANY THAT WERE PAID AND RECEIVED
AFTER THE BREACH OF SECTION 8(A).


 


(E)           REMEDIES UPON BREACH.  IF EXECUTIVE BREACHES THE PROVISIONS OF
SECTIONS 8 (A), (B) OR (C), THE COMPANY SHALL HAVE THE RIGHT TO HAVE SUCH
RESTRICTIVE COVENANTS SPECIFICALLY ENFORCED BY ANY COURT OF COMPETENT
JURISDICTION, IT BEING AGREED THAT ANY BREACH OF SUCH RESTRICTIVE COVENANTS
WOULD CAUSE IRREPARABLE INJURY TO THE COMPANY AND THAT MONEY DAMAGES WOULD NOT
PROVIDE AN ADEQUATE REMEDY FOR SUCH INJURY.  ACCORDINGLY, THE COMPANY SHALL BE
ENTITLED TO INJUNCTIVE RELIEF TO ENFORCE THE TERMS OF SUCH RESTRICTIVE COVENANTS
AND TO RESTRAIN EXECUTIVE FROM ANY VIOLATION THEREOF.  THE RIGHTS AND REMEDIES
SET FORTH IN THIS SECTION 8(E) SHALL BE INDEPENDENT OF ALL OTHER OTHERS RIGHTS
AND REMEDIES AVAILABLE TO THE COMPANY FOR A BREACH OF SUCH RESTRICTIVE
COVENANTS, AND SHALL BE SEVERALLY ENFORCEABLE FROM, IN ADDITION TO, AND NOT IN
LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY.


 


9.                                     SURVIVAL.  THE RESPECTIVE OBLIGATIONS AND
BENEFITS AFFORDED TO THE COMPANY AND EXECUTIVE AS PROVIDED IN SECTIONS 3 (TO THE
EXTENT THAT PAYMENTS OR BENEFITS ARE OWED AS A RESULT OF A TERMINATION OF
EMPLOYMENT THAT OCCURS DURING THE TERM OF THIS AGREEMENT), 4 (TO THE EXTENT THAT
PAYMENTS ARE MADE TO EXECUTIVE AS A RESULT OF A CHANGE IN CONTROL THAT OCCURS
DURING THE TERM OF THIS AGREEMENT), 5, 6, 12(C) AND 10 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.


 


10.                               FULL SETTLEMENT; RESOLUTION OF DISPUTES.  THE
COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS AND PROVIDE ANY BENEFITS PURSUANT TO
THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL BE IN
LIEU AND IN FULL SETTLEMENT OF ALL OTHER SEVERANCE PAYMENTS TO EXECUTIVE UNDER
ANY OTHER SEVERANCE OR EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY,
AND ANY SEVERANCE PLAN OF THE COMPANY; PROVIDED, HOWEVER, THAT IF ANY SUCH OTHER
AGREEMENT OR PLAN WOULD PROVIDE EXECUTIVE WITH A GREATER PAYMENT OR MORE OR
LONGER BENEFITS IN RESPECT OF ANY PARTICULAR ITEM DESCRIBED HEREUNDER (E.G.,
SEVERANCE, WELFARE BENEFITS), THEN EXECUTIVE SHALL RECEIVE SUCH PARTICULAR ITEM
OF PAYMENT AND/OR BENEFIT PURSUANT TO SUCH OTHER AGREEMENT OR PLAN, IN LIEU OF
RECEIVING THAT PARTICULAR ITEM PURSUANT TO THIS AGREEMENT.  THE COMPANY’S
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE COMPANY MAY HAVE
AGAINST EXECUTIVE OR OTHERS.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE AND BENEFITS PROVIDED TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT AND, EXCEPT AS PROVIDED IN SECTION 3(B), SUCH AMOUNTS SHALL NOT BE
REDUCED WHETHER OR NOT EXECUTIVE OBTAINS OTHER EMPLOYMENT.  THE PARTIES AGREE
THAT ANY CONTROVERSY OR CLAIM OF EITHER PARTY HERETO ARISING OUT OF OR IN ANY
WAY RELATING TO THIS AGREEMENT, OR BREACH THEREOF, SHALL BE SETTLED BY FINAL AND
BINDING ARBITRATION IN JACKSONVILLE, FLORIDA BY THREE ARBITRATORS IN ACCORDANCE
WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION APPLICABLE TO THE
RESOLUTION OF EMPLOYMENT DISPUTES, AND THAT JUDGMENT UPON ANY AWARD RENDERED MAY
BE ENTERED BY THE PREVAILING PARTY IN ANY COURT HAVING JURISDICTION THEREOF. 
THE COMPANY SHALL BEAR ALL COSTS AND EXPENSES ARISING IN CONNECTION WITH ANY
ARBITRATION PROCEEDING PURSUANT TO THIS SECTION.

 

13

--------------------------------------------------------------------------------


 


11.                               SCOPE OF AGREEMENT.  NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO ENTITLE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE COMPANY OR
ITS SUBSIDIARIES, AND IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ITS
SUBSIDIARIES SHALL TERMINATE PRIOR TO A CHANGE IN CONTROL, EXECUTIVE SHALL HAVE
NO FURTHER RIGHTS UNDER THIS AGREEMENT (EXCEPT AS OTHERWISE PROVIDED HEREUNDER);
PROVIDED, HOWEVER, THAT ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR ITS SUBSIDIARIES DURING THE TERMINATION PERIOD SHALL BE SUBJECT TO
ALL OF THE PROVISIONS OF THIS AGREEMENT.


 


12.                               SUCCESSORS; BINDING AGREEMENT.


 


(A)           THIS AGREEMENT SHALL NOT BE TERMINATED BY ANY CHANGE IN CONTROL OR
OTHER MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE, SALE OF SUBSTANTIALLY ALL
THE ASSETS OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE COMPANY (A
“BUSINESS COMBINATION”).  IN THE EVENT OF ANY BUSINESS COMBINATION, THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON THE SURVIVING CORPORATION,
AND SUCH SURVIVING CORPORATION SHALL BE TREATED AS THE COMPANY HEREUNDER.


 


(B)           THE COMPANY AGREES THAT IN CONNECTION WITH ANY BUSINESS
COMBINATION, IT WILL CAUSE ANY SUCCESSOR ENTITY TO THE COMPANY UNCONDITIONALLY
TO ASSUME (AND FOR ANY PARENT ENTITY IN SUCH BUSINESS COMBINATION TO GUARANTEE),
BY WRITTEN INSTRUMENT DELIVERED TO EXECUTIVE (OR EXECUTIVE’S BENEFICIARY OR
ESTATE), ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER.


 


(C)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF EXECUTIVE SHALL DIE
WHILE ANY AMOUNTS WOULD BE PAYABLE TO EXECUTIVE HEREUNDER HAD EXECUTIVE
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR PERSONS
APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO
APPOINTED, TO EXECUTIVE’S ESTATE.


 


13.                               NOTICE.  (A)  FOR PURPOSES OF THIS AGREEMENT,
ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE BY HAND DELIVERY OR BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, ADDRESSED AS FOLLOWS:


 

If to Executive, to Executive’s principal residence as reflected in the records
of the Company.

 

If to the Company:

 

Interline Brands, Inc.
801 West Bay Street
Jacksonville, Florida 32204
Attn.:  Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


14.           A WRITTEN NOTICE OF EXECUTIVE’S DATE OF TERMINATION BY THE COMPANY
OR EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL (I) INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE EXTENT
APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED AND (III) SPECIFY THE TERMINATION DATE (WHICH DATE SHALL BE NOT
LESS THAN FIFTEEN (15) (THIRTY (30), IF TERMINATION IS BY THE COMPANY FOR
DISABILITY) NOR MORE THAN SIXTY (60) DAYS AFTER THE GIVING OF SUCH NOTICE).  THE
FAILURE BY EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT
WAIVE ANY RIGHT OF EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE EXECUTIVE OR
THE COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING EXECUTIVE’S OR
THE COMPANY’S RIGHTS HEREUNDER.


 


15.           GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY OTHER
JURISDICTION WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF FLORIDA.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


17.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR
WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED TO IN WRITING AND SIGNED BY
EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  FAILURE BY EXECUTIVE
OR THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS
AGREEMENT OR TO ASSERT ANY RIGHT EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER,
INCLUDING, WITHOUT LIMITATION, THE RIGHT OF EXECUTIVE TO TERMINATE EMPLOYMENT
FOR GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT
OR ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE RIGHTS OF, AND BENEFITS PAYABLE TO, EXECUTIVE,
EXECUTIVE’S ESTATE OR EXECUTIVE’S BENEFICIARIES PURSUANT TO THIS AGREEMENT ARE
IN ADDITION TO ANY RIGHTS OF, OR BENEFITS PAYABLE TO, EXECUTIVE, EXECUTIVE’S
ESTATE OR EXECUTIVE’S

 

15

--------------------------------------------------------------------------------


 


BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN OR COMPENSATION PROGRAM OF
THE COMPANY.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

By:

 /s/ Michael J. Grebe

 

Name: Michael j. Grebe

 

Title: Chairman and CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Kenneth D. Sweder

 

Kenneth D. Sweder

 

16

--------------------------------------------------------------------------------
